(V27) Vanguard Index Funds - Vanguard Total Stock Market Index Fund (1) Diversification of Investment Portfolio USD 109.75 as of 4/30/16 VANGUARD TOTAL STOCK MARKET INDEX FUND (All Share Classes) (As of the end of April 2016 ) Type of Assets Name of Country Market Value Investment Ratio Total Dollar (%) [Common Stock] US 421,522,773,543 99.57 0.00 0.00 0.00 Sub-Total 421,522,773,543 99.57 Cash, Deposits, and Other Assets (after liab 1,839,206,304 0.43 423,361,979,847 100.00 Total (Net Asset Value) 46,463,977.29 Million JPY ** Total Net Assets for Investor Shares: $ [97,313,898,943] (as of the end of April 2016) Note: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. [For Performance Report] VANGUARD TOTAL STOCK MARKET INDEX FUND (All Share Classes) (As of the end of December 2015) Type of Assets Name of Country Market Value Investment Ratio Total Dollar (%) [Common Stock] US 398,105,564,399 99.36 0.00 0.00 0.00 Sub-Total 398,105,564,399 99.36 Cash, Deposits, and Other Assets (after liab 2,545,492,157 0.64 400,651,056,555 100.00 Total (Net Asset Value) 43,971,453.46 Million JPY
